Title: From George Washington to Ezekiel Cheever, 17 May 1778
From: Washington, George
To: Cheever, Ezekiel


                    
                        Sir,
                        Head Quarters Valley Forge May 17th 1778
                    
                    General Knox informs me, that he directed 2000 arms to be sent on from Springfield to Lebanon; which it is to be supposed are now on their way. The distress of this army for want of arms is very great; we have a number of men intirely destitute, and many recruits are dayly coming in from whom we can derive no service on the same account. I am therefore to desire in the most urgent manner, that the above-mentioned arms may be hastened forward with all possible dispatch. In order to effect this purpose, it would be of great use to send some active trusty conductor, to take care of them; with orders not to lose a moment’s time, in bringing them on. When they are near the Delaware, I should be glad to be apprized of it, as I think it will be better to bring them immediately to this army, if they are fit for use, than to send them to Lebanon, as was directed. I am Sir Your most Obedt serv.
                    Let a 1000 more arms be prepared and packed up to be sent on, on orders being given.
                